ALLOWANCE
	The Examiner acknowledges the Applicant’s terminal disclaimer filed 4/19/22. In view of this terminal disclaimer, the outstanding double patenting rejection is withdrawn, and claims 1-20 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The Examiner notes the following guidance provided by the Applicant as to the scope of particular claim terms.

Claim term
Definition or illustrative usage in written description
Figment

[0014] “As used herein, a figment comprises a program module that is executable on a computing device and that is configured to receive a natural language question as an input and provide at least one answer to the question as an output. A figment, as the term is used herein, is part of a natural language question answering (QA) system that does not use prepared answers, but rather determines answers and associated confidence scores that are based on knowledge it has acquired.”
First degree figment, second degree figment
[0015] “In embodiments, a first degree figment is trained in a broad manner to cover a wide breadth of topics with relatively less specificity in each of the topics. Second degree figments, on the other hand, are trained in a narrow manner to provide relatively more specificity in a particular topic. For example, the first degree figment may include broad corpora, a broad training answer key, a broad training question set, and a broad ontology, whereas the second degree figments include specific corpora, a specific training answer key, a specific training question set, and a specific ontology. Moreover, in embodiments, the first degree figment is recall oriented (e.g., Re= TP/(TP+FN)), whereas the second degree figments are recall and precision oriented (e.g., Pr= TP/(TP+FP)). In this manner, when compared to one another, the first degree figment is relatively broad and the second degree figments are relatively specific.”
Cloned figment
[0017] “In embodiments, clonable indicates that a snapshot (e.g., clone) of a particular figment may be copied from an originating computing device to another computing device. The snapshot (i.e., the copied clone) is frozen in a particular configuration (i.e., that at the time of cloning) even though the original figment may change after the cloning (e.g., through further training).”
Teleported figment
[0017] “In embodiments, teleportable indicates  that a particular figment may be copied from an originating computing device to another  computing device, where the copy may be altered by training on the other computing device”.
Routing key
[0076] “In embodiments, for each topic from step 702, the system assigns a unique routing key for the particular topic to the second degree figment(s) determined from step 704 as being most fit to answer questions related to that topic. In accordance with aspects of the invention, the routing keys are used by the first degree figment to identify second degree figments that are most fit for answering a particular question.”



Reasons for Allowance
Claim 1-20 are allowed. Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Nomoto discloses a question answering system which receives questions from a user, classifies the questions, ranks candidate answers, and returns a ranked list of answers to the user. (See e.g. fig. 17 and [0042].) (US 2004/0049499 A1.)
 Lopez discloses a question answering system wherein questions are classified according to topic using an ontology. (See generally pp. 3-5.) (Lopez, Vanessa, et al., “Poweraqua: Supporting users in querying and exploring the semantic web”, Semantic Web 3.3 (2012): 246-65, 17 pages.)
 Doan-Nguyen discloses, inter alia, techniques for improving precision in restricted domain question answering. (See generally p. 3, sec. 3.) (Doan-Nguyen H, Kosseim L. The problem of precision in restricted-domain question answering. In Proceedings of the Conference on Question Answering in Restricted Domains 2004 Jul (pp. 8-15).)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
determine a set of second degree figments associated with the routing key from a plurality of second degree figments, including one or more second degree figments located on one or more user computer devices on the network, wherein each of the second degree figments comprises a recall oriented and precision oriented program module configured to receive a question as an input and automatically provide an answer as an output based on knowledge acquired by the recall oriented and precision oriented program module over time;
forward the question to the set of second degree figments, including the one or more second degree figments located on the one or more user computer devices on the network; [and]
receive answers to the question from the set of second degree figments.
Independent claims 8 and 17 are substantially similar to claim 1, and are allowed for the same reason.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124